Case 1:20-mj-00291-BPB Document 1 Filed 01/27/20 Page 1 of 7




                                                          20 MJ 291 BPB
Case 1:20-mj-00291-BPB Document 1 Filed 01/27/20 Page 2 of 7
Case 1:20-mj-00291-BPB Document 1 Filed 01/27/20 Page 3 of 7
Case 1:20-mj-00291-BPB Document 1 Filed 01/27/20 Page 4 of 7
Case 1:20-mj-00291-BPB Document 1 Filed 01/27/20 Page 5 of 7
Case 1:20-mj-00291-BPB Document 1 Filed 01/27/20 Page 6 of 7
Case 1:20-mj-00291-BPB Document 1 Filed 01/27/20 Page 7 of 7
